Exhibit 10.1

 



SIXTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Sixth Amendment to Loan and Security Agreement is entered into as of
October 23, 2017 (the “Amendment”), by and among TELKONET, INC. (“Borrower”),
and HERITAGE BANK OF COMMERCE (“Bank”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2014 and as amended from time to time, including pursuant to
that certain First Amendment to Loan and Security Agreement dated as of February
17, 2016, that certain Second Amendment to Loan and Security Agreement dated as
of October 27, 2016, that certain Third Amendment to Loan and Security Agreement
dated as of January 25, 2017, that certain Fourth Amendment to Loan and Security
Agreement dated as of March 29, 2017 and that certain Fifth Amendment to Loan
and Security Agreement dated as of August 29, 2017 (collectively, the
“Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1. The following definition in Section I. I of the Agreement is amended and
restated in its entirety:

 

“Revolving Maturity Date” means September 30, 2019, subject to Section 6.9(c).

 

2. The fifth sentence on Section 2.4(d) of the Agreement is amended and restated
in its entirety to read as follows:

 

Bank shall credit all amounts paid into the Bancontrol Account to Borrower's
operating account within two Business Days after clearance of such deposits;
provided however that following an Event of Default, Bank may, in its sole
discretion, credit any amounts paid into the Bancontrol Account first against
any amounts outstanding under the Revolving Facility, and then any remaining
balance of such amount shall be credited to Borrower's operating account.

 

3. The last sentence in Section 6.9(b) of the Agreement is amended and restated
in its entirety to read as follows:

 

Notwithstanding the foregoing, if Telkonet, Inc. deviates from its projected
EBITDA for quarter ended September 30, 2017 or quarter ending December 31, 2017,
Borrowers shall be deemed in compliance with this Section 6.9(b) if, as of such
measurement date, Borrowers' unrestricted cash maintained in its accounts at
Bank is in excess of $5,000,000.

 

4. The last sentence of Section 6.9(c) of the Agreement is amended and restated
in its entirety to read as follows:

 

If Bank and Borrowers do not, on or before December 31 of each year, establish a
mutually acceptable EBITDA level in respect of the covenant set forth in Section
6.9(b) for the upcoming calendar year, then the Revolving Maturity Date shall be
February 15 of such immediately upcoming year.

 

5. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

6. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

 



 1 

 

 

7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

8. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) the original signed Amendment, corporate resolutions and incumbency
certificate, and all other Loan Documents being executed in connection herewith,
duly executed by Borrower;

 

(b) payment of the facility fee due on September 30, 2017 pursuant to Section
2.5(b) of the Loan Agreement (if such fee has not already been paid) plus an
amount equal to all Bank Expenses incurred through the date of this Amendment;
and

 

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 



  TELKONET, INC.           By: /s/ Gene Mushrush                         Name:
Gene Mushrush   Title: CFO           HERITAGE BANK OF COMMERCE           By: /s/
Karla Schrader                          Name: Karla Schrader   Title: VP    

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

